In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                No. 02-18-00300-CV

TEXAS HEALTH CARE, P.L.L.C. AND            §    On Appeal from the 352nd District
TIMOTHY J. JONES, D.O., Appellants              Court

V.                                         §    of Tarrant County (352-293099-17)

E.D., A MINOR, BY AND THROUGH HER          §    March 5, 2020
PARENTS B.O. AND D.D. AS NEXT
FRIENDS, Appellee                          §    Opinion by Justice Birdwell

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. We reverse the trial court’s order denying

Texas Health Care, P.L.L.C. and Timothy J. Jones, D.O.’s motion to dismiss, and we

render judgment dismissing with prejudice the health care liability claims of E.D., by

and through her parents B.O. and D.D. We remand this case to the trial court to

assess Texas Health’s and Dr. Jones’s reasonable attorney’s fees and court costs.

      It is further ordered that Appellee shall pay all of the costs of this appeal, for

which let execution issue.

                                      SECOND DISTRICT COURT OF APPEALS

                                      By /s/ Wade Birdwell
                                         Justice Wade Birdwell